Citation Nr: 1120299	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-16 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a compensable rating for sleep apnea. 

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for fracture right fifth metarcarpal residuals.

4.  Entitlement to service connection for sinus disability.

5.  Entitlement to a higher initial rating for restless leg syndrome, right lower extremity, currently rated as 0 percent disabling.

6.  Entitlement to a higher initial rating for restless leg syndrome, left lower extremity, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to May 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2008, a statement of the case was issued in March 2009, and a substantive appeal was received in May 2009.   

The issues of entitlement to an increased rating for residuals of Haglund deformity of right foot scarring, and entitlement to service connection for depression, to include as secondary to restless leg syndrome, have been raised by the record.  Specifically, the Veteran included the issue of an increased rating for residuals of Haglund deformity of right foot scarring in his May 2009 substantive appeal.  However, since he did not file a timely notice of disagreement to the November 2007 rating decision, the mention of the issue in the May 2009 substantive appeal must be regarded as new increased rating claim.  In a May 2011 Written Brief Presentation, the Veteran's representative raised the issue of service connection for depression.  These two issues are referred to the AOJ for appropriate action.  

Finally, the Board notes that the Veteran had requested a Board hearing, which was scheduled for December 2010.  On the date that the hearing was scheduled to occur, the Veteran did not appear but instead submitted a VA Form 21-4138 in which he withdrew several issues.  The VA Form 21-4138 did not reference the restless leg syndrome issues, and they remain on appeal.   

The bilateral lower extremity restless leg syndrome issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

In a VA Form 21-4138 received in December 2010, the Veteran withdrew his appeal as to the issue of a compensable rating for sleep apnea and the issues of service connection for hearing loss, for fracture right fifth metarcarpal residuals, and for sinus disability. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met with respect to the appeal of the issue of a compensable rating for sleep apnea and the issues of service connection for hearing loss, for fracture right fifth metarcarpal residuals, and for sinus disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal of Claims Withdrawn

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

Regarding the issue of a compensable rating for sleep apnea and the issues of service connection for hearing loss, for fracture right fifth metarcarpal residuals, and for sinus disability, the Veteran expressly withdrew his appeal as to these matters in a VA Form 21-4138 received in December 2010..  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal on these matters, and these issues are dismissed.


ORDER

The appeal on the issue of a compensable rating for sleep apnea and the issues of service connection for hearing loss, for fracture right fifth metarcarpal residuals, and for sinus disability is dismissed


REMAND

The Veteran's representative, in its May 2011 Brief argues that a VA examination is necessary.  The report of a July 2007 VA examination does not appear to clearly document any history taken from the Veteran with regards to restless leg syndrome.  There was no indication that the treatment records for restless leg syndrome had been reviewed, and no opinion regarding its current severity.  

The Board also notes that the treatment reports are inconclusive in regards to the severity of the Veteran's disability.  A March 2007 treatment report states that the Veteran suffers from "significant periodic limb movements."  Another March 2007 treatment report indicated that the Veteran's restless leg syndrome was getting worse.  An April 2007 treatment report states that the Veteran's restless leg syndrome "is not completely better."  

Under the circumstances, the Board agrees that VA examination would be helpful to ascertain the severity of the restless leg syndrome of the lower extremities.


Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for a VA examination for the purpose of determining the current severity of his right and left restless leg syndrome.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  The examiner should offer an opinion as to whether the Veteran's restless leg syndrome is manifested by a disability picture more nearly approximating mild, moderate, or severe incomplete paralysis of the pertinent nerve, to include during flare-ups which the Veteran asserts are more frequent at night. 

2.  After completion of the above, the RO should review the expanded record and determine if compensable ratings are warranted.  The RO should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


